Citation Nr: 0300863	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-07 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1954 to 
June 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the RO which denied the veteran's 
request to reopen the claim of service connection for 
Parkinson's disease.


FINDINGS OF FACT

1.  In April 1989, the Board denied the veteran's claim of 
service connection for Parkinson's disease.  The Board 
decision is final.

2.  The evidence submitted since the final April 1989 
Board decision is cumulative or redundant of evidence 
previously considered, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for Parkinson's disease.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence 
since the final April 1989 Board decision, and thus the 
claim of service connection for Parkinson's disease is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Generally, the 
provisions of this liberalizing law, to include the 
implementing regulations, are "potentially applicable to 
claims pending on the date of the VCAA's enactment."  See 
Holliday v. Principi, 14 Vet. App. 280, 290 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases 
of claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies 
to any claim to reopen a finally adjudicated claim 
received on or after August 29, 2001.  Id.  In addition, 
the amended regulatory provisions of 38 C.F.R. § 3.156(a) 
redefine the term "material evidence" and incorporate an 
evidentiary prerequisite of establishing "a reasonable 
possibility of substantiating the claim," for the purpose 
of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Inasmuch as the 
veteran's request to reopen his claim of service 
connection for Parkinson's disease was received in April 
2001, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do 
not apply for the purpose of determining whether the 
veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  Id; cf. Karnas 
v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases 
of claims to reopen a finally decided claim. 66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, which does apply 
to the veteran's April 2001 request to reopen his claim of 
service connection for Parkinson's disease.  38 U.S.C.A. § 
5103 (as amended); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
October 2001 rating action, and were provided a Statement 
of the Case in April 2002.  These documents provided 
notification of the information and medical evidence 
necessary to reopen the claim.  Moreover, the veteran was 
also notified of the type of evidence necessary to 
substantiate his request to reopen the claim of service 
connection for Parkinson's disease in April and May 2001 
letters from the RO.  In those letters, the veteran was 
also notified of the evidence he needed to submit and what 
VA would do to assist him in substantiating his claim.  
Additionally, the veteran was informed of the provisions 
of the VCAA.  Under the circumstances in this case, the 
veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including other 
organic diseases of the nervous system, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The Board denied the claim for service connection for 
Parkinson's disease in April 1989.  The Board decision is 
final.  A final decision may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  
The question now presented is whether new and material 
evidence has been presented, since the April 1989 Board 
decision which would permit the reopening of the claim for 
service connection for Parkinson's disease.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 
273 (1996), was not altered by the ruling in Hodge, and 
continues to be binding precedent).  The Board is required 
to give consideration to all of the evidence received 
since the last disallowance of this claim.  

As noted above, the Board denied the claim of service 
connection for Parkinson's disease in April 1989.  In 
denying the claim, the Board determined that Parkinson's 
disease was not shown to have been present in service and 
was manifested many years thereafter.  Evidence considered 
in connection with the Board decision included the 
veteran's service medical records, reserve service medical 
records, statements from physicians dated from 1978 to 
1987, statements from the veteran, an April 1988 RO 
hearing transcript, medical records from 1974 to 1987, and 
medical text which relate that the etiology of Parkinson's 
disease is not known.  The veteran's service and service 
reserve medical records are negative for a diagnosis of 
Parkinson's disease.  The veteran's May 1958 service 
discharge examination and a June 1960 service reserve 
examination reveal that the veteran had normal 
neurological examinations.  Medical statements show that 
the veteran was diagnosed as having Parkinson's syndrome 
in the late 1970's.  Testimony and assertions from the 
veteran and his representative were to the effect that 
that the veteran had symptoms of Parkinson's disease in 
service.  The veteran stated that he was exposed to 
chemicals in service which may have caused his Parkinson's 
disease.  He stated that he was treated for neurological 
abnormality in 1974.  Medical reports received following 
the RO hearing reveal that in May 1974 the veteran was 
treated for intermittent mild headaches and that 
neurologic examination was negative.  Medical 
texts/articles which were submitted indicate that the 
cause of Parkinson's disease was not known, but that some 
cases were believed to follow a viral infection and 
exposure to certain toxins.  Another article noted that a 
boxer developed the disease due to taking blows to the 
head.

Evidence received following the April 1989 Board decision 
includes additional argument submitted by the veteran, 
medical text/articles pertaining to Parkinson's disease, 
medical statements dated in 2000 and 2001, and a statement 
from the veteran's wife.  The Board finds that new and 
material evidence has not been received following the 
April 1989 Board decision.  For instance, the additional 
arguments by the veteran, his wife and his representative 
to the effect that the veteran's Parkinson's disease is 
related to service, including exposure to toxins/chemicals 
is not new.  It is cumulative of arguments made at the 
time of the April 1989 Board decision.  The evidence is 
also not material, as the veteran, his wife and his 
representative are not competent to offer opinions 
regarding whether the veteran's Parkinson's disease was 
incurred in service or to any incident thereof.  See 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  The Board notes 
that the veteran's assertion that he currently has 
Parkinson's disease due to boxing in service is new, in 
that such argument was not specifically made at the time 
of the April 1989 Board decision.  However, according to 
the evidence on file in 1989, there is no indication in 
the record at that time that the veteran was a boxer in 
service, or that he sustained any injury or wounds during 
service due to boxing.  Therefore, to the extent his 
statement implies that he boxed or was a boxer in service, 
such implication, in light of evidence that was on file in 
1989, is insufficient to provide a basis for reopening.  
Cf. Evans v. Brown, 9 Vet. App. at 283 (citing Justus v. 
Principi. 3 Vet. App. 510, 513 (1992) and Duran v. Brown, 
7 Vet. App. 216, 220 (1994) (Statements that re inherently 
false are insufficient for purposes of reopening a claim).

Moreover, medical statements of record to the effect that 
the veteran was receiving treatment for Parkinson's 
disease are neither new nor material.  At the time of the 
April 1989 Board decision there was evidence on file 
showing that the veteran had Parkinson's disease, as such, 
the medical statements are not new, but are cumulative of 
evidence previously of record.  The medical statements are 
also not material, as they do not relate the veteran's 
current Parkinson's disease to service.  

Furthermore, the additional medical texts/articles, for 
the most part, contains information which was considered 
in connection with the Board's April 1989 decision and is 
therefore, not new.  For instance, the medical 
articles/texts indicate that a common thread among victims 
of Parkinson's disease is a history of exposure to 
insecticides and herbicides and another study showed that 
exposure to industrial solvents was linked to Parkinson's 
disease.  Other articles state that the cause of 
Parkinson's disease is not known and that some researchers 
believe it results from toxins, head traumas or strokes.  
While some of the medical texts/articles are new in that 
they contain information which was not previously of 
record, the Board observes that the information is not 
material.  The medical texts and articles do not show that 
the veteran's Parkinson's disease was incurred in service, 
including any incident thereof.  The information in the 
medical texts/articles is too general, too tenuous, and 
too speculative, to be material to the veteran's claim.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998).  The Board finds that the 
additional evidence by itself or when considered with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  

In light of the foregoing, it must be concluded that new 
and material evidence has not been submitted to reopen the 
claim of service connection for Parkinson's disease.



ORDER

New and material evidence having not been submitted to 
reopen the claim of service connection for Parkinson's 
disease, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

